
	
		II
		112th CONGRESS
		1st Session
		S. 1978
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2011
			Mr. Blumenthal (for
			 himself and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to provide
		  for community-based job training grants, to provide Federal assistance for
		  community college modernization, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community College Innovation
			 Act.
		2.Community-based
			 job training grantsSection
			 171 of the Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by
			 adding at the end the following:
			
				(f)Community-Based
				job training grants
					(1)DefinitionsIn
				this subsection:
						(A)Community
				collegeThe term community college means—
							(i)an institution of
				higher education, as defined in section 101(a) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a))—
								(I)that awards a
				2-year degree that is acceptable for full credit toward a baccalaureate degree;
				and
								(II)at which that
				2-year degree is the primary degree, and the highest degree, awarded by the
				institution; or
								(ii)a tribally
				controlled college or university, as defined in section 2 of the Tribally
				Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C.
				1801).
							(B)Eligible
				entityThe term eligible entity means an entity
				that—
							(i)is a community
				college, a consortium of community colleges, or a consortium composed of a
				community college and 1 or more institutions of higher education; and
							(ii)works
				with—
								(I)1 or more local
				boards;
								(II)a business in a
				qualified industry, or an industry association in the qualified industry, as
				identified in the application of the entity; and
								(III)an economic
				development entity.
								(C)Industry-recognized
				credentialThe term industry-recognized credential
				means such a credential within the meaning of section 3 of the Carl D. Perkins
				Career and Technical Education Act of 2006 (20 U.S.C. 2302).
						(D)Institution of
				higher educationExcept as otherwise provided in subparagraph
				(A)(i), the term institution of higher education has the meaning
				given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
				1001) and the meaning given the term postsecondary vocational
				institution in section 102(c) of such Act (20 U.S.C. 1002(c)).
						(E)Qualified
				industry
							(i)In
				generalThe term qualified industry means an
				industry or economic sector that has, or is projected to have, significant
				demands for training (which may include education) for middle- and high-skill
				occupations, such as an industry or economic sector that—
								(I)is projected to
				add substantial numbers of new jobs to the regional economy;
								(II)has or is
				projected to have significant impact on the regional economy;
								(III)impacts or is
				projected to impact the growth of other industries or economic sectors in the
				regional economy;
								(IV)is being
				transformed by technology and innovation requiring new knowledge or skill sets
				for workers;
								(V)is a new or
				emerging industry or economic sector that is projected to grow; or
								(VI)requires high
				skills and has significant labor shortages in the regional economy.
								(ii)RuleConsistent
				with section 1 of title 1, United States Code, a reference in this subsection
				to a qualified industry includes a reference to more than 1 qualified
				industry.
							(2)Demonstration
				projectIn addition to the demonstration projects authorized
				under subsection (b), the Secretary may establish and implement a national
				demonstration project designed—
						(A)to develop local
				innovative solutions to the workforce challenges facing qualified industries;
				and
						(B)to increase
				employment opportunities for workers in qualified industries by establishing
				partnerships among education entities, State workforce investment systems, and
				businesses in qualified industries (including economic sectors).
						(3)GrantsIn
				carrying out the national demonstration project authorized under this
				subsection, the Secretary shall award grants, on a competitive basis, for 2, 3,
				or 4 years, to eligible entities to enable the eligible entities to pay for the
				Federal share of the cost of carrying out programs of activities authorized
				under this subsection.
					(4)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including—
						(A)a description of
				the eligible entity that will offer training under the grant;
						(B)a demonstration
				of the need for funds to create or expand a program to carry out the activities
				described in paragraph (6);
						(C)an economic
				analysis of the local labor market to identify—
							(i)a
				qualified industry;
							(ii)the workforce
				issues faced by such industries; and
							(iii)potential
				participants in programs funded under this subsection;
							(D)a description of
				the qualified industry for which the training will occur, the availability of
				competencies on which the training will be based, how the grant will help
				workers acquire the competencies and skills necessary for employment in the
				qualified industry, a description of the training programs, leading to an
				industry-recognized credential, that will be provided through the grant, and a
				description of any industry-recognized curriculum involved;
						(E)a description of
				the involvement of the local boards and businesses, including small businesses,
				in the geographic area where the proposed grant program will be
				implemented;
						(F)performance
				measures for the activities funded under the grant, that include the core
				indicators of performance described in section 136(b)(2)(A);
						(G)a description of
				how the activities funded by the grant will be coordinated with activities
				provided through the one-stop center in the local area; and
						(H)a description of
				the local or private resources that will—
							(i)support the
				activities carried out under this subsection; and
							(ii)enable the
				entity to carry out such activities after the expiration of the grant.
							(5)Factors for
				award of grant
						(A)In
				generalIn awarding a grant under this subsection, the Secretary
				shall consider—
							(i)the extent of
				public and private collaboration, including existing partnerships (as of the
				date of submission of the application) among a qualified industry, the eligible
				entity, and the workforce investment system;
							(ii)the extent to
				which the program carried out through the grant will provide jobseekers with
				high-quality training for employment in a qualified industry;
							(iii)the extent to
				which the program will expand the capacity of the eligible entity and the
				one-stop centers in the local area to be demand-driven and responsive to local
				economic needs;
							(iv)the extent to
				which local businesses commit to hire, retain, or advance individuals who
				receive training through the program; and
							(v)the extent to
				which the eligible entity commits to make any products developed as a result of
				the program, such as skill standards, assessments, or industry-recognized
				training curricula, available for dissemination nationally.
							(B)Leveraging of
				resourcesIn awarding grants under this subsection, the Secretary
				shall also consider—
							(i)the extent to
				which local or private resources will be made available to support the program
				of activities carried out under this subsection, taking into account the
				resources of the eligible entity and the entity's partners; and
							(ii)the ability of
				an eligible entity to continue to carry out and expand such activities after
				the expiration of the grant period.
							(C)Distribution of
				grantsIn awarding grants under this subsection, the Secretary
				shall ensure an equitable distribution of such grants across diverse industries
				and geographic areas.
						(6)Use of
				fundsAn eligible entity that receives a grant under this
				subsection—
						(A)shall use the
				grant funds for—
							(i)the development
				or expansion by the community college that is a part of the eligible entity in
				collaboration with other partners identified in the application, and, if
				applicable, other representatives of qualified industries, of rigorous training
				(which may be education) programs leading to an industry-recognized credential
				or degree from the community college, and employment in the qualified industry;
				and
							(ii)training of
				adults, incumbent workers, dislocated workers, or out-of-school youth in the
				programs described in clause (i); and
							(B)may use the grant
				funds for—
							(i)disseminating
				information, on training (including training provided through the program)
				available for high-growth, high-demand occupations in qualified industries,
				through the one-stop delivery system to prospective participants, businesses,
				business intermediaries, and community-based organizations in the
				region;
							(ii)referring
				individuals trained under the grant for employment in a qualified
				industry;
							(iii)enhancing
				integration of community colleges, training (which may be education) with
				businesses, and the one-stop system to meet the training needs of a qualified
				industry for new and incumbent workers;
							(iv)providing
				training and relevant job skills to small business owners or operators to
				facilitate small business development in a qualified industry; or
							(v)creating or
				expanding programs for distance, evening, weekend, modular, or compressed
				learning opportunities that provide training and relevant job skills for
				high-growth, high-demand occupations.
							(7)Authority to
				require non-Federal shareThe Secretary may require that
				recipients of grants under this subsection provide the non-Federal share, from
				either cash or noncash resources, fairly evaluated, of the cost of carrying out
				programs of activities under a grant awarded under this subsection.
					(8)Performance
				accountability and evaluation
						(A)Performance
				accountabilityThe Secretary shall require an eligible entity
				that receives a grant under this subsection to submit interim and final reports
				to the Secretary on the impact on business partners and employment outcomes
				obtained by individuals receiving training under this subsection, using the
				performance measures identified in the eligible entity's grant
				application.
						(B)EvaluationThe
				Secretary shall require that an eligible entity that receives a grant under
				this subsection participate in an evaluation of activities carried out under
				this subsection, including an evaluation using the techniques described in
				section
				172(c).
						.
		3.Federal
			 assistance for community college modernization
			(a)In
			 general
				(1)Program
			 authorizedFrom the amount made available under subsection (k),
			 the Secretary shall award grants to States to modernize, renovate, or repair
			 existing facilities at community colleges.
				(2)Allocation
					(A)ReservationsFrom
			 the amount made available to carry out this section for a fiscal year, the
			 Secretary shall reserve—
						(i)not
			 more than 0.25 percent for grants to institutions that are eligible to receive
			 a grant under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)
			 to provide for modernization, renovation, and repair activities described in
			 this section; and
						(ii)not more than
			 0.25 percent for grants to the outlying areas to provide for modernization,
			 renovation, and repair activities described in this section.
						(B)Allocation
						(i)In
			 generalExcept as provided in clause (ii), from the funds made
			 available to carry out this section for a fiscal year and not reserved under
			 subparagraph (A), the Secretary shall allocate, to each State that has an
			 application approved by the Secretary, an amount that bears the same relation
			 to such funds as—
							(I)the sum
			 of—
								(aa)the
			 total number of students in such State who are enrolled in institutions
			 described in subsection (j)(1)(A); and
								(bb)the
			 number of students who are estimated to be enrolled in and pursuing a degree or
			 certificate that is not a baccalaureate, master’s, professional, or other
			 advanced degree at institutions described in subsection (j)(1)(B), based on the
			 proportion of degrees or certificates awarded by such institutions that are not
			 baccalaureate, master’s, professional, or other advanced degrees, as reported
			 to the Integrated Postsecondary Data System; bears to
								(II)the estimated
			 total number of students described in items (aa) and (bb) of subclause (I) in
			 all States.
							(ii)Minimum
			 allocationNo State shall receive an allocation under clause (i)
			 for a fiscal year that is less than $2,500,000.
						(C)ReallocationAmounts
			 not allocated under this section to a State because the State either did not
			 submit an application under subsection (b), the State submitted an application
			 that the Secretary determined did not meet the requirements of such subsection,
			 or the State cannot demonstrate to the Secretary a sufficient demand for
			 projects to warrant the full allocation of the funds, shall be proportionately
			 reallocated under this paragraph to the other States that have a demonstrated
			 need for, and are receiving, allocations under this section.
					(D)State
			 administrationA State that receives a grant under this section
			 may use not more than 1 percent of such grant for administration costs.
					(3)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair existing community
			 college facilities.
				(b)ApplicationA
			 State that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information and assurances as the Secretary may require. Such application shall
			 include a description of—
				(1)how the funds
			 provided under this section will improve—
					(A)instruction at
			 community colleges in the State, including how faculty and staff will be
			 consulted regarding uses of funds for projects that will improve instruction at
			 community colleges in the State; and
					(B)the ability of
			 such colleges to educate and train students to meet the workforce needs of
			 employers in the State;
					(2)the projected
			 start date of each project; and
				(3)the estimated
			 number of persons who will be employed through each project.
				(c)Prohibited uses
			 of funds
				(1)In
			 generalFunds awarded under this section shall not be used
			 for—
					(A)routine or
			 janitorial costs;
					(B)construction,
			 modernization, renovation, and repair of stadiums or other facilities primarily
			 used for athletic contests or exhibitions or other events for which admission
			 is charged to the general public; or
					(C)construction,
			 modernization, renovation, and repair of facilities—
						(i)used for
			 sectarian instruction, religious worship, or a school or department of
			 divinity; or
						(ii)in
			 which a substantial portion of the functions of the facilities are subsumed in
			 a religious mission.
						(2)4-year
			 institutionsFunds awarded to a 4-year public institution of
			 higher education under this section shall not be used for any facility,
			 service, or program of the institution that is not available to students who
			 are pursuing a degree or certificate that is not a baccalaureate, master's,
			 professional, or other advanced degree.
				(d)Green
			 projectsIn providing assistance to community college projects
			 under this section, the State shall consider the extent to which a community
			 college’s project involves activities that are certified, verified, or
			 consistent with the applicable provisions of—
				(1)the LEED Green
			 Building Rating System;
				(2)Energy
			 Star;
				(3)the CHPS
			 Criteria, as applicable;
				(4)Green Globes;
			 or
				(5)an equivalent
			 program adopted by the State or the State higher education agency that includes
			 a verifiable method to demonstrate compliance with such program.
				(e)Application of
			 GEPASection 439 of the General Education Provisions Act (20
			 U.S.C. 1232b) shall apply to funds available under this section.
			(f)ReportsEach
			 State that receives a grant under this section, shall, not later than September
			 30, 2012, and annually thereafter for each fiscal year in which the State
			 expends funds received under this section, submit to the Secretary a report
			 that includes—
				(1)a description of
			 the projects for which the grant was, or will be, used;
				(2)a description of
			 the amount and nature of the assistance provided to each community college
			 under this section; and
				(3)the number of
			 jobs created by the projects funded under this section.
				(g)Buy
			 AmericanSection 1605 of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) shall apply to funds made available under this section in the same
			 manner as such section applies to funds made available under such Act.
			(h)Compliance with
			 Davis-Bacon ActAll laborers
			 and mechanics employed by contractors and subcontractors on projects funded
			 directly by or assisted in whole or in part pursuant to this section shall be
			 paid wages at rates not less than those prevailing on projects of a character
			 similar in the locality as determined by the Secretary of Labor in accordance
			 with subchapter IV of chapter 31 of title 40, United States Code. With respect
			 to the labor standards specified in this section, the Secretary of Labor shall
			 have the authority and functions set forth in Reorganization Plan Numbered 14
			 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United
			 States Code.
			(i)ReportsThe
			 Secretary shall submit to the appropriations committees and the authorizing
			 committees (as defined in section 103 of the Higher Education Act of 1965
			 (U.S.C. 1003)) of the House of Representatives and the Senate an annual report
			 regarding the grants made under this section, including the information
			 described in subsection (f).
			(j)DefinitionsIn this section:
				(1)Community
			 collegeThe term community college means—
					(A)a junior or
			 community college, as that term is defined in section 312(f) of the Higher
			 Education Act of 1965 (20 U.S.C. 1058(f)); or
					(B)a 4-year public
			 institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001)) that awards a significant number of
			 degrees and certificates, as determined by the Secretary, that are not—
						(i)baccalaureate
			 degrees (or an equivalent); or
						(ii)master's,
			 professional, or other advanced degrees.
						(2)CHPS
			 criteriaThe term CHPS Criteria means the green
			 building rating program developed by the Collaborative for High Performance
			 Schools.
				(3)Energy
			 starThe term Energy Star means the Energy Star
			 program of the Department of Energy and the Environmental Protection
			 Agency.
				(4)Green
			 globesThe term Green Globes means the Green
			 Building Initiative environmental design and rating system referred to as Green
			 Globes.
				(5)LEED green
			 building rating systemThe term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 the LEED Green Building Rating System.
				(6)Modernization,
			 renovation, and repairThe term modernization, renovation,
			 and repair means—
					(A)comprehensive
			 assessments of facilities to identify—
						(i)facility
			 conditions or deficiencies that could adversely affect student and staff
			 health, safety, performance, or productivity or energy, water, or materials
			 efficiency; and
						(ii)needed facility
			 improvements;
						(B)repairing,
			 replacing, or installing roofs (which may be extensive, intensive, or
			 semi-intensive green roofs), electrical wiring, water supply and
			 plumbing systems, sewage systems, storm water runoff systems, lighting systems
			 (or components of such systems), or building envelopes, windows, ceilings,
			 flooring, or doors, including security doors;
					(C)repairing,
			 replacing, or installing heating, ventilation, or air conditioning systems, or
			 components of those systems (including insulation), including by conducting
			 indoor air quality assessments;
					(D)repairing,
			 replacing, or installing an interior or exterior system that may include paint
			 or coatings, wall covering, drywall or plaster, ceiling, baseboards, or floor
			 covering;
					(E)compliance with
			 fire, health, seismic, and safety codes, including professional installation of
			 fire and life safety alarms, and modernizations, renovations, and repairs that
			 ensure that facilities are prepared for such emergencies as acts of terrorism,
			 campus violence, and natural disasters, such as improving building
			 infrastructure to accommodate security measures and installing or upgrading
			 technology to ensure that a community college or incident is able to respond to
			 such emergencies;
					(F)making
			 modifications necessary to make educational facilities accessible in compliance
			 with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such
			 modifications shall not be the primary use of a grant or subgrant;
					(G)abatement,
			 removal, or interim controls of asbestos, polychlorinated biphenyls, mold,
			 mildew, or lead-based hazards, including lead-based paint hazards;
					(H)retrofitting
			 necessary to increase energy efficiency, which may include insulation or
			 reducing heating and cooling costs through thermal coating of community college
			 facility roofs;
					(I)measures, such as
			 selection and substitution of products and materials, and implementation of
			 improved maintenance and operational procedures, such as green
			 cleaning programs, to reduce or eliminate potential student or staff
			 exposure to—
						(i)volatile organic
			 compounds;
						(ii)particles such
			 as dust and pollens; or
						(iii)combustion
			 gases;
						(J)modernization,
			 renovation, or repair necessary to reduce the consumption of coal, electricity,
			 land, oil, or water;
					(K)installation or
			 upgrading of educational technology infrastructure;
					(L)installation or
			 upgrading of renewable energy generation and heating systems, including solar,
			 photovoltaic, wind, biomass (including wood pellet and woody biomass),
			 waste-to-energy, solar-thermal, fuel cell, and geothermal systems, and energy
			 audits;
					(M)modernization,
			 renovation, or repair activities related to energy efficiency and renewable
			 energy, including—
						(i)insulation of
			 systems functioning as heating, venting, or air conditioning; and
						(ii)improvements to
			 building infrastructures to accommodate bicycle and pedestrian access;
						(N)required
			 environmental remediation related to facilities modernization, renovation, or
			 repair activities described in subparagraphs (A) through (M);
					(O)ground
			 improvements, storm water management, landscaping and environmental clean-up
			 when necessary;
					(P)other
			 modernization, renovation, or repair to—
						(i)improve teachers'
			 ability to teach and students' ability to learn;
						(ii)ensure the
			 health and safety of students and staff; or
						(iii)improve
			 classroom, laboratory, and vocational facilities in order to enhance the
			 quality of science, technology, engineering, and mathematics instruction;
			 and
						(Q)measures designed
			 to reduce or eliminate human exposure to classroom noise and environmental
			 noise pollution.
					(7)Outlying
			 areaThe term outlying area means each of the U.S.
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.
				(8)SecretaryThe
			 term Secretary means the Secretary of Education.
				(9)StateThe
			 term State means each of the 50 States of the United States, the
			 Commonwealth of Puerto Rico, and the District of Columbia.
				(k)Availability of
			 funds
				(1)Authorization
			 of appropriations; appropriation of fundsThere are authorized to
			 be appropriated, and there are appropriated, to carry out this section (in
			 addition to any other amounts appropriated to carry out this section and out of
			 any money in the Treasury not otherwise appropriated), $5,000,000,000 for
			 fiscal year 2012.
				(2)Funds available
			 for obligationFunds appropriated under this subsection shall be
			 available for obligation by community colleges only during the period that ends
			 36 months after the date of enactment of this Act.
				
